I.R. v Leake & Watts Servs., Inc. (2016 NY Slip Op 04151)





I.R. v Leake & Watts Servs., Inc.


2016 NY Slip Op 04151


Decided on May 31, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 31, 2016

Friedman, J.P., Renwick, Moskowitz, Richter, Kapnick, JJ.


1335 350589/09

[*1]I.R., an Infant Under the Age of Eighteen Years Old by His Mother and Natural Guardian, Norma C., Plaintiff-Respondent,
vLeake and Watts Services, Inc., Defendant-Appellant, The City of New York, et al., Defendants.


Kaufman, Dolowich & Voluck, LLP, New York (Kevin J. O'Donnell of counsel), for appellant.
Mallilo & Grossman, Flushing (Ann Jen of counsel), for respondent.

Order, Supreme Court, Bronx County (Sharon A.M. Aarons, J.), entered April 9, 2015, which denied defendant Leake and Watts Services, Inc.'s motion for summary judgment dismissing the complaint and all cross claims as against it, unanimously reversed, on the law, without costs, the motion granted, and the complaint dismissed as to it. The Clerk is directed to enter judgment accordingly.
Even assuming that defendant owed a duty of adequate care to plaintiff for an assault that occurred on a school bus it neither
owned nor operated (see Ernest v Red Cr. Cent. School Dist., 93 NY2d 664, 671 [1999]; David XX. v Saint Catherine's Ctr. for Children, 267 AD2d 813, 815 [3d Dept 1999]), there were no issues of fact as to whether "school authorities had sufficiently specific knowledge or notice of the dangerous conduct which caused injury" (Mirand v City of New York, 84 NY2d 44, 49 [1994]). There was no evidence in the record to suggest that defendant had prior knowledge of any propensity or inclination of violence on the part of plaintiff's assailant demonstrating that the assault could have been anticipated or was foreseeable (see Hallock v Riverhead Cent. School Dist., 53 AD3d 527 [2d Dept 2008]; Dia CC. v Ithaca City School Dist., 304 AD2d 955 [3d Dept 2003], lv denied 100 NY2d 506 [2003]; Shante D. v City of New York, 190 AD2d 356, 362 [1st Dept 1993], affd 83 NY2d 948 [1994]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 31, 2016
CLERK